Opinion by
Mb. Justice Mestbezat,
We have considered the questions raised on this appeal in connection with the appeal of Lewis McMullen, trustee, from the same decree, in which the opinion has this day been filed. After ah examination of the numerous assignments of error we are not convinced that the auditor, whose report was confirmed by the court below, has committed any reversible error in his disposition of the case. The exceptions to the report are principally to the findings of fact, and under our well settled rule, when the court below has approved the finding we will not reverse unless clear error is shown. Here there' was evidence to warrant the auditor in reaching his conclusions of fact and the appellant has failed to point out wherein they are clearly erroneous.
The investigation by the auditor was most careful and thorough and the appellant was afforded the fullest opportunity to have the- alleged errors corrected on exceptions to two reports. The learned judge of the court below carefully examined the report and exceptions thereto and in confirming the report says he is “ convinced that the auditor’s report reaches a result as nearly just and equitable as it is possible to arrive at, considering the manner in which the business was conducted by the receiver and the accounts kept by him.” We agree with this conclusion.
There is no merit in the exceptions to the learned auditor’s conclusions of law. The surcharges- were properly made and the receiver’s commissions disallowed. The reckless and negligent manner in which the receiver conducted the affairs of the trust estate and the consequent loss to the creditors legally deprived the receiver of the right to commissions. The law does not compensate an officer for inefficiency and wilful neglect of duty. It does, however, hold him strictly responsible for property placed in his hands and imposes upon him the duty of fully accounting for it.
The assignments of error are overruled and the decree is affirmed.